793 F.2d 1290
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.EXIE B. BLAIR, Plaintiff-Appellant,v.MARGARET M. HECKLER, SECRETARY OF HEALTH AND HUMAN SERVICES,Defendant-Appellee.
85-1426
United States Court of Appeals, Sixth Circuit.
5/23/86

AFFIRMED
W.D.Mich.
On Appeal from the United States District Court for the Western District of Michigan
Before:  ENGEL, KENNEDY and MILBURN, Circuit Judges.
PER CURIAM.


1
Exie B. Blair appeals a decision of the United States District Court for the Western District of Michigan upholding the decision of the Secretary of Health and Human Services to deny his claim for disability insurance benefits.


2
Mr. Blair was born on October 9, 1932, stands 5 feet, 11 inches tall, weighs 250 pounds, and although he attended school through the seventh grade, he is functionally illiterate.  He worked as a truck driver until he was laid off in November, 1980.  On December 8, 1982, Blair filed for disability insurance benefits, alleging that he became unable to work as of June, 1982, and complaining of impairments of his heart and respiratory system and pain in his right arm, chest, and legs.


3
The administrative law judge discredited Blair's complaints of pain, weakness, and shortness of breath, and found Blair's impairments to be severe but not equal to any of the listed impairments.  He concluded that Blair could perform his past relevant work and was not disabled under the Act.  The Appeals Council denied Blair's request for review, and Blair sought review by the district court.  The district court found substantial evidence to support the Secretary's decision and upheld the denial of benefits.  We agree.


4
Accordingly, for the reasons set forth in the opinion of United States District Judge Wendell A. Miles, filed in the district court April 29, 1985, the judgment of the district court is AFFIRMED.